NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0410-16T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ROBERT L. GILLIARD, a/k/a
ROBERT GILLARD,

     Defendant-Appellant.
____________________________

              Submitted June 19, 2018 - Decided July 20, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment Nos.
              14-10-1836, 15-03-0546, 16-05-0798.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Daniel S. Rockoff, Assistant
              Deputy Public Defender, on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Frank Muroski, Deputy Attorney
              General, of counsel and on the brief).

PER CURIAM

        Defendant Robert L. Gilliard appeals from three convictions

for third-degree drug charges in three different Monmouth County
indictments.    He takes issue with the denial of his motion to

suppress filed in connection with one indictment, arguing the

police did not have probable cause to ask his drug purchaser to

open her mouth, causing her to spit out the heroin that forms the

basis of Indictment No. 15-03-0546.        We disagree and affirm.

     Defendant pled guilty to third-degree drug charges in three

Monmouth    County   indictments:   No.    15-03-0546,   distribution      of

heroin, N.J.S.A. 2C:35-5(b)(3); No. 14-10-1836, possession of

heroin, N.J.S.A. 2C:35-10(a)(1); and No. 16-05-0798, possession

of cocaine, N.J.S.A. 2C:35-10(a)(1).        On August 5, 2016, the judge

sentenced    defendant    to     concurrent     five-year   drug      court

probationary terms on the three convictions and dismissed all

other counts in the three indictments.

     We glean the following facts from the suppression hearing.

On January 19, 2015, at about noon, Long Branch Detective Joseph

Spitale went to Chelsea Avenue and the railroad tracks on a report

that "they were selling heroin."          Spitale was a passenger in an

unmarked police car accompanied by three other officers.            He saw

defendant, who Spitale knew to live on Chelsea Avenue and have the

"street name" of "Biz."        Defendant noticed Spitale and left, as

did a woman in a gold Saturn car.         The Saturn drove to the front

of a nearby liquor store.      Spitale was dropped off where he could




                                    2                              A-0410-16T4
surreptitiously stand and look through the slats of a fence and

see the woman and defendant interact.

     Spitale saw defendant signal the Saturn to wait.     Defendant

returned in five to ten minutes and approached the car.   The front

passenger gave him money and defendant gave her a white object.

The Saturn drove off and Spitale stopped defendant.    Spitale also

advised the other officers through his hand-held radio that he had

seen a drug transaction involving the front passenger of the

Saturn.

     Long Branch Police Officer Gary Vecchione was in that unmarked

police car, parked where he could observe defendant approach the

gold Saturn.   After hearing from Spitale, the officers followed

and stopped the Saturn, which had failed to stop at a stop sign.

Another officer then said out loud that he saw the front seat

passenger, Shirley Kell, put something in her mouth.   She was told

to open her mouth. She spit out a white envelope containing heroin

that Vecchione retrieved from the ground.    Kell told the police

she had purchased the heroin from "Biz."

     On appeal, defendant argues:

          POINT I: BECAUSE THE STATE DID NOT PROVE THAT
          OFFICERS HAD PROBABLE CAUSE FOR A WARRANTLESS
          SEARCH OF PASSENGER SHIRLEY KELL'S MOUTH, THE
          COURT ERRED BY DENYING MR. GILLIARD'S MOTION
          TO SUPPRESS.




                                3                          A-0410-16T4
     Probable    cause        exists   where,      given    the     totality      of   the

circumstances, there is a "fair probability that contraband or

evidence of a crime will be found in a particular place."                           State

v. Moore, 181 N.J. 40, 46 (2004) (quoting Illinois v. Gates, 462

U.S. 213, 238 (1983)).           The central component of probable cause

"is a well-grounded suspicion that a crime has been or is being

committed."     State v. Nishina, 175 N.J. 502, 515 (2003) (quoting

State v. Sullivan, 169 N.J. 204, 211 (2001)).                       This standard for

probable cause is identical under both the Fourth Amendment of the

Federal Constitution and Article I, Paragraph 7 of the New Jersey

Constitution.        State v. Novembrino, 105 N.J. 95, 122 (1987).

      Probable        cause     may    be       established        by     an   officer's

observation     of    a   hand-to-hand      exchange       in   a       high   narcotics-

trafficking area.         Moore, 181 N.J. at 43-44 (2003).                 Although the

police did not testify that this area was a high-crime area, an

anonymous tip that a drug transaction was taking place adds to the

quantity   of    incriminating         information         known     to    the   police.

     Contrary to defendant's argument, the police had reasonable

and articulable suspicion to stop the Saturn.                       State v. Scriven,

226 N.J. 20, 33-34 (2016).            The police had seen what they believed

was a drug transaction involving the front seat passenger and had

also observed the driver commit a traffic infraction. N.J.S.A.

39:4-144(a) (failure to stop at a stop sign).


                                            4                                    A-0410-16T4
     The police then saw the front seat passenger, Kell, who had

been seen purchasing the suspected drugs, place something in her

mouth.   When asked to open her mouth, the white envelope was

visible as she spit the drugs out.   The police had probable cause

to believe that Kell, after being stopped, was trying to conceal

the drugs she had just purchased from defendant.        They were

therefore justified in asking Kell to open her mouth.

     Affirmed.




                                5                         A-0410-16T4